Appellees insist that the opinion does not give due consideration to the fact that *Page 296 
when they sold the car on February 8, 1941, they were not holding it as pledgees under the agreement with plaintiff, but that this occurred after General Motors Acceptance Corporation took up the car from defendants out of such storage on account of plaintiff's default, and immediately sold it back to defendants for the balance of the purchase price unpaid for which they were guarantors.
But if such action by General Motors Acceptance Corporation was on account of arrearages to secure the payment of which plaintiff had stored the car with defendants and at a time when plaintiff was not in default with defendants in respect to the payment of such arrearages to defendants, defendants are not in position to take advantage of the changed status. As between them, in that event, defendants were not in a changed status. The question for the jury was whether plaintiff offered to defendants to comply on a reasonable basis with his contract of storage with defendants, and whether defendants declined to accept it on that basis.
Of course, so far as the General Motors Acceptance Corporation is concerned there was a default which justified a seizure of the property. But when they sold it back to defendants, defendants cannot claim that they occupy a new status when that status was created by their own fault in so far as plaintiff is concerned.
So that if plaintiff was not in default rightly considered under the storage agreement, when defendants sold the car on February 8th, there was no change in the relations which they occupied to each other, except that defendants were then substituted for General Motors Acceptance Corporation as the creditor under the conditional sales contract, and their relations would be the same as though the General Motors Acceptance Corporation had never had connection with the transaction.
In writing the original opinion, we had this theory in mind, but did not think it necessary to enlarge upon it.
Application overruled.
GARDNER, C. J., and BOULDIN and STAKELY, JJ., concur.